Citation Nr: 1038611	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease at L4-L5 with radiculopathy, prior 
to October 13, 1988. 

2.  Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease at L4-L5 with radiculopathy, prior 
to January 25, 1994. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from June 1974 to June 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 Decision Review Officer (DRO) 
decision by the Portland, Oregon, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The 
procedural history to that point is somewhat complex.  In a June 
1998 rating decision, the RO granted service connection for a low 
back disability, rated 40percent disabling from April 29, 1996.

The Veteran disagreed with both the assigned effective date and 
the evaluation for his service connected low back disability.  
The Board addressed both issues in an August 2000 decision, 
granting an earlier effective date of April 25, 1996 for the 
grant of service connection, and remanding the matter of 
evaluation.  The Veteran appealed the Board's decision with 
regard to the effective date to the Court of Appeals for Veterans 
Claims (Court) which, in May 2001, issued a single judge decision 
vacating the decision and remanding the matter of effective date 
to the Board for additional development and reconsideration.  

In a March 2002 decision, the Board denied entitlement to an 
earlier effective date of service connection prior to April 25, 
1996, but granted an increased 60 percent evaluation from that 
date.  The Veteran again appealed the denial of an earlier 
effective date to the Court which, in November 2003, based on a 
Joint Motion for Remand, again vacated the Board's effective date 
decision and remanded the matter.  The Board, in turn, remanded 
the effective date issue to the RO in June 2004.  

In the August 2005 DRO decision on appeal here, the RO granted an 
earlier effective date of June 25, 1977, (the day after 
separation from service) for service connection for the low back 
disability, assigning a 20 percent evaluation from that date to 
October 13, 1988.  A 40 percent evaluation was assigned effective 
from October 13, 1988, the earliest date of record showing 
increased symptomatology.  A 60 percent evaluation was assigned 
from January 25, 1994, the date of a post-service injury 
aggravating the Veteran's service connected disability.  

The Veteran was also found entitled to several periods of 
temporary total disability evaluation in 1995 and 1996, but his 
baseline disability evaluation remained unchanged at 60 percent.  
As the August 2005 DRO decision represented a full grant of the 
benefit sought on appeal, the assignment of the earliest possible 
effective date for service connection, the appeal of the 
effective date was extinguished.

However, the Veteran expressed disagreement with the assigned 
evaluations, as well as the start and end dates for the staged 
ratings assigned by the RO between 1977 and 1994.  

The Board, in pertinent part of a February 2009 decision, denied 
entitlement to an evaluation in excess of 20 percent prior to 
October 13, 1988, and to an evaluation in excess of 40 percent 
prior to January 25, 1994.  The Veteran appealed these decisions 
to the Court, and in May 2010, based on a Joint Motion for 
Remand, the Court vacated the Board decisions with respect to 
these two issues and remanded them for further consideration.

In that portion of the February 2009 Board decision left 
undisturbed by the Court, the Board remanded to the RO several 
additional issues.  It is unclear at this time whether the RO has 
addressed those matters; to avoid confusion and delay, the 
February 2009 remand directives are again brought to the 
attention of the RO.


FINDINGS OF FACT

1.  Prior to October 13, 2008, degenerative disc disease at L4-L5 
with radiculopathy was manifested by not greater than moderate 
limitation of motion of the lumbar spine, moderate disc disease 
marked by recurring attacks with frequent and extended relief, 
intermittent muscle spasm, and unilateral loss of lateral motion.  

2.  Prior to October 13, 2008, the evidence does not establish 
severe loss of lumbar spine motion, severe disc disease with only 
intermittent relief from recurring attacks, listing of the spine, 
positive Goldthwaite's sign, marked limitation of flexion, loss 
of lateral motion with arthritis, joint space narrowing, or 
abnormal mobility with forced motion.

3.  Prior to January 25, 19994, degenerative disc disease at L4-
L5 with radiculopathy was manifested by no greater than severe 
disc disease with only intermittent relief from recurring 
attacks.

4.  Prior to January 25, 1994, the evidence does not establish 
pronounced disc disease with persistent sciatic symptomatology 
and only little intermittent relief; periods of relief were 
extended and frequent.

5.  The April 2004 opinion of Dr. PCO is not probative of any 
issue before the Board.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease at L4-L5 with 
radiculopathy, prior to October 13, 1988, have not been met.  
38 U.S.C.A. §§ 1155. 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease at L4-L5 with 
radiculopathy, prior to January 25, 1994, have not been met. 
38 U.S.C.A. §§ 1155. 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

This appeal arises from the Veteran's disagreement with the 
initial evaluations following the grant of service connection for 
the low back disability.  Once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, VA has had to rebuild the 
Veteran's claims folder, as the original was declared lost in 
1996.  VA has obtained on the Veteran's behalf, or he has 
submitted, copies of relevant service treatment records, VA 
outpatient treatment records from the 1980's forward, private 
medical records of treatment before and after 1994, and several 
private medical opinions and summaries regarding the Veteran's 
medical history.  While there are several VA spine examinations 
of record, none predate 1994, and are not relevant to the issues 
before the Board.  The Veteran has declined the opportunity to 
testify before the Board in connection with the current appeal, 
but has done so previously.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Applicable Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The rating schedule regarding evaluation of spine disabilities 
was amended effective in September 2002, and again in September 
2003.  These amendments are not applicable here, as the 
amendments specify effective dates well after the stages of 
evaluation under consideration.  38 U.S.C.A. § 5110(g); See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).

Potentially applicable rating criteria are set forth under 
Diagnostic Code (DC) 5292, for limitation of motion of the lumbar 
spine; DC 5293, for intervertebral disc syndrome; and DC 5295, 
for lumbosacral strain.

DC 5292 provides that slight limitation of motion of the lumbar 
spine is rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine is rated 20 percent disabling; and 
severe limitation of motion of the lumbar spine is rated 40 
percent disabling.  38 C.F.R. § 4.71a (2002).

DC 5293 provides that moderate intervertebral disc syndrome with 
recurring attacks is rated 20 percent disabling.  Severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief is rated 40 percent disabling.  Pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief, 
is rated 60 percent disabling.  38 C.F.R. § 4.71a (2002).

DC 5295 provides that lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine motion 
in the standing position, is rated 20 percent disabling.  Severe 
lumbosacral strain with listing of whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, is rated 40 percent disabling.  38 C.F.R. § 4.71a (2002). 

Moreover, in evaluating musculoskeletal disabilities, actual 
functional loss due to such factors as pain, weakness, 
fatigability, lack of endurance, or incoordination with 
repetitive movement must be considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Evidence

Service treatment records reveal that the Veteran began 
complaining of back pain in December 1976.  He denied a history 
of heavy lifting or trauma.  There was slight spasm over the 
sacral area, worse with activity.  Doctors speculated regarding a 
muscle spasm or pinched nerve.  In May 1977, the Veteran reported 
the onset of back pain several days prior from either "lifting 
his car" or stress from dental treatment.  Paravertebral spasm 
was noted, and the Veteran was prescribed moist heat (HMP) and 
flexion exercises (WFE) for relief.  However, the Veteran failed 
to return for his treatment, stating that he had felt fine after 
the initial treatment.  Low back pain recurred in June 1977; the 
veteran felt a sharp pain in the middle of his back when bending 
to get up out of a chair.  There were no radicular symptoms.  
Range of motion was full, with pain on forward bending and left 
side lumbar spasm.  Deep tendon reflexes were intact. Low back 
strain was diagnosed.  Exercises and restriction of lifting were 
prescribed.

In November 1977, after separation from service, VA treatment 
records indicate that the Veteran reported that he had hurt his 
back six months prior, in the Navy.  He complained of back pain.  
Physical examination showed a normal range of motion with no 
tenderness.  A questionable low back sprain was diagnosed.

From April to October 1982, the Veteran sought treatment from Dr. 
ALZ, a chiropractor, for back pain which had been occurring "off 
and on."  The Veteran complained of right side low back pain, 
with radiation down the right leg to the foot.  There was some 
loss of muscle tone of the right calf, and loss of some ankle 
motion.  Coughing or sneezing caused pain.  Range of motion 
testing was performed twice; the reports are not dated to allow a 
determination of which was done first.  On one occasion, flexion 
was to 65 degrees, with pain in the right buttock and calf into 
the ankle.  Extension was to 15 degrees with pain along the right 
sciatic nerve. Right lateral flexion was full and painless, but 
left lateral flexion had pain along the right sciatic nerve with 
full range of motion.  Right rotation was limited to 15 degrees, 
while left rotation was full at 30 degrees.  Both caused pain 
along the right sciatic nerve.  Kemp's and Lasegues's signs, 
which indicate disc involvement, were positive.  The thigh and 
calf appear to be of equal size, or possibly differing by an 
eighth of an inch; the submitted copy of the record, stamped 
"best image available," is unclear.  On the second occasion, 
flexion was to 85 degrees and extension was to 25 degrees, both 
with pain over the right aspect of the gluteus maximus.  Lateral 
flexion and rotation was normal; right lateral flexion caused 
right calf pain.  "Possible disc herniation" at L4-L5 was 
diagnosed.  There is no evidence of radiographic testing of any 
kind by Dr. ALZ.  The back condition improved with treatment. 

VA treatment records from March 1981 to December 1989 reveal that 
in March 1981, the Veteran complained of back pain that had begun 
in 1977; he stated it was now severe.  On questioning, the 
Veteran reported that he had actually experienced back pain in 
"only a few episodes" over the last few years.  He normally 
continued to play football and other sports, and was in generally 
good health.  Back pain was mild.  Physical examination showed 
mild muscle spasm, but otherwise full range of motion.  In June 
1984, the Veteran complained of back pain on and off over the 
past seven years.  The pain grew worse with any minor effort.  He 
reported a history of a ruptured disc, but several x-rays were 
negative.  On physical examination, the Veteran was in moderate 
pain.  Range of motion was normal in all directions, but there 
was a spinal curvature deformity noted.  Compensated scoliosis 
was diagnosed.  Another doctor noted muscle spasm of the 
paraspinous muscles, and commented that there was no radiation of 
pain to the extremities or bowel and bladder dysfunction.  He was 
prescribed medication for pain.  The Veteran reappeared in 
October 1988, stating that his back was hurting and he needed 
medication.  He stated that his pain had worsened lately.  The 
medication he had previously been prescribed had "helped quite a 
bit."  He located the pain at L4-L5, and stated that at times it 
radiated down the right leg.  Range of motion was normal, and no 
impaired movement was noted.  Deep tendon reflexes were intact.  
The overall examination was described as "negative."  However, 
an x-ray showed degenerative disc disease with a herniated disc 
at L4-L5.  The Veteran continued to complain of low back pain 
with radiation in November 1988.  Medication relieved the pain, 
which was worse in the morning, with exercise, or on standing.  
He stated the back pain had been present since his Navy service, 
when he did a lot of heavy lifting.  On physical examination, the 
Veteran's gait was normal; extremities showed a full range of 
motion.  There was questionable decrease in sensation at the 
right toe.  The right calf was slightly larger than the left.  
There was additionally full, painless range of motion of the 
back, with no tenderness or spasm.  Neurological testing on 
referral was normal, but the examiner did note some tenderness 
over the right sacroiliac area.  WFE were prescribed; the Veteran 
had no difficulty performing any of the exercises when 
demonstrated. 

In a January 1994 report, Dr. JEC of the LB & J Clinic evaluated 
the Veteran following a January 25, 1994 on the job injury; the 
Veteran had slipped and fallen on an oil rig, catching himself on 
some stairs.  A few hours later, he began experiencing "rather 
severe" back pain.  The pain was nearly constant, and he could 
not stand straight.  Standing or sitting for extended periods 
aggravate the pain.  He denied any prior history of back 
problems.  X-rays showed degenerative instability at L4-L5 with 
retrolisthesis, neuroforaminal stenosis, and instability.  Acute 
posttraumatic back pain syndrome, superimposed on lumbar 
spondylosis with L4-L5 instability, was diagnosed.  The doctor 
also considered a facet joint problem involving the sacroiliac or 
possibly a disc.

At an August 1994 examination by Dr. SIP, an orthopedic surgeon, 
in connection with a claim for worker's compensation, the Veteran 
stated that he had experienced back pain since his January 1994 
work injury.  Prior to that injury, the Veteran reported having 
taken medication for a "pulled muscle" but he had never missed 
work.  The doctor stated that the Veteran "had a probably pre-
existing degenerative disc" at L4-L5, and after his January 1994 
injury developed a herniated nucleus pulposus.  

At a March 1997 hearing before a hearing officer at the Regional 
Office, the Veteran testified that he had first begun 
experiencing back pain in service, and had continued to 
experience problems since, including radiation to the right leg 
starting in 1982.  He had been seen for such a "minimum [of] 
every other year, but with periods of continual treatment" from 
VA.  He did not receive a definitive diagnosis of a herniated 
disc until 1988, and would go several years with no serious 
problems once he began taking medications in 1984.  He also 
reported periods of impaired occupational capacity around 1984.

In January 1998, Dr. GGG, an orthopedist specializing in "second 
medical opinions, independent medical evaluations, and disability 
evaluations," reviewed "a fairly large volume of medical 
records" regarding the Veteran's low back complaints.  The 
recited medical history is reflected as above.  Dr. GGG opined 
that the current low back disability had begun in service, and 
had "progressed over a long period of time."  He also indicated 
that the early manifestations of pain were due to arthritis.  Dr. 
GGG did not indicate a herniated disc was present at any time; he 
instead noted the progressive narrowing and degeneration of the 
disc at L4-L5, resulting in bone on bone contact.

At an August 2001 disability evaluation report by Dr. HAH, the 
Veteran reported that his current back problems stemmed from a 
1994 work injury.  The Veteran also noted that in service he had 
"trouble with his back" in 1976 after lifting heavy ammunition, 
but he did not describe or allege any problems between then and 
1994.

In April 2004, Dr. PCO, a general practitioner, reviewed the 
Veteran's medical records and offered a "professional opinion 
regarding appropriate rating for his service connected 
disability."  She noted the records of his in-service treatment 
for episodes of low back strain, and post service 1977 VA 
treatment.  She also stated that the Veteran had "frequent 
episodes of disabling back pain" between 1977 and 1982; the 
factual source for this statement is not indicated. She noted the 
1982 treatment by Dr. ALZ and his findings that were suggestive 
of herniated discs at L4-L5 and L5-S1, with right side 
radiculopathy.  Dr. PCO noted a history of VA treatment from 1984 
to 1988, with prescription of medication but no clinical 
examinations.  VA x-rays showed an L4-L5 disc herniation in 1988.  
The Veteran denied any treatment from 1988 to 1994, though he did 
take over the counter medications and would self-prescribe bed 
rest for "frequent episodes of recurrent severe low back pain 
with muscle spasms and right leg pain."  Dr. PCO opined that the 
Veteran's "case merit's [sic] a VA disability rating of 40 % 
from the period of 1977 to 1982" and "a disability rating of 60 
% from 1982 to" January 1994.  

In April 2008, Dr. PCO again discussed the Veteran's low back 
disability history, in the context of evaluation of his right 
knee.  She described, apparently based on the statements of the 
Veteran, his duties as including carrying 70 to 90 pound missiles 
in a crouched or stooped position, or up and down ladders.  He 
began in 1977 to experience "low back pain radiating into the 
right leg...."  She noted that no diagnostic tests were performed 
at that time, but he "was eventually shown to have a herniated 
disc at L4-5, affecting the right sciatic nerve, with sensory 
changes, dyesthesia and motor weakness...."  She reported that 
atrophy of the right thigh and calf had been noted as far back as 
1982.

IV.  Analysis

In remanding the case to the Board on the basis of the Joint 
Motion (JMR), the Court found that the Board had failed to 
provide adequate reasons and bases to support the denial of 
increased evaluation for either stage at issue here.  According 
to the JMR the Board failed to provide an analysis linking its 
conclusions to the evidence, to properly weight the opinions of 
Dr. PCO, either failed to apply or explain the evaluation 
criteria, and did not adequately discuss the impact of the DeLuca 
factors is determining the extent of the actual functional 
impairment.

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that all the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Entitlement to an evaluation in excess of 20 percent prior to 
October 13, 1988

Initially, the Board notes that the opinion of Dr. PCO regarding 
the proper evaluation for this period, expressed in her April 
2004 correspondence, is not probative of the issue before the 
Board and is entitled to no weight or consideration.  Dr. PCO 
failed to state what criteria she used to form her opinion.  She 
makes no reference to the standards set forth in historical or 
current VA rating schedules contained in 38 C.F.R. Part 4 and, in 
fact, does not indicate that she is even applying VA criteria, as 
opposed to American Medical Association or state disability 
evaluation criteria, or is merely reporting her opinion on how 
disabled the Veteran is.  Moreover, even if it is assumed that 
she was applying the correct applicable evaluation standard, she 
merely recited evidence and stated a conclusion without any 
indication of reasoned analysis.  The Joint Motion repeatedly 
points out that such is clearly inadequate; to have probative 
value, a medical opinion must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).   In sum, her opinion is of not probative and entitled to 
no weight because it does not meet the standard set out in the 
above cited precedential decisions of the Court, which standards 
were clearly noted in the JMR.

The application of each of the three potential Diagnostic Codes, 
5292, 5293, and 5295, has been considered.  To warrant a higher, 
40 percent evaluation under Code 5292, the Veteran must 
demonstrate severe limitation of motion of the lumbar spine.  The 
evidence does indicate that during treatment by Dr. ALZ, the 
Veteran experienced a single episode of marked limitation of 
motion.  The limitation noted in flexion, to 65 degrees, 
represents a loss of approximately 1/3 of the normal range of 
motion of 90 degrees.  Such loss is not considered to be greater 
than moderate in extent.  The loss of motion in extension and 
right rotation, both to 15 degrees, represents a loss of 
approximately 1/2 of the normal range of motion in those planes.  
Considering that the criteria divides motion into three 
categories, such limitation would be considered moderate.  
However, this limitation, in only two planes of motion, was shown 
on only a single occasion.  The other motion testing of record, 
within a relatively short time frame, shows no loss in lateral 
motion of rotation, and no greater than slight loss in flexion 
(at 85/90 degrees) or extension (at 25/30 degrees).  Numerous VA 
doctors between 1977 and 1988 noted that the range of motion was 
full in all planes, or within normal limits.

The Veteran did complain of pain with some movements throughout 
this period, and such must be considered in determining the 
extent of actual functional impairment.  However, VA doctors 
repeatedly note that the motion was full despite the reported 
pain, clearly indicating that there was no additional functional 
impairment due to pain.  Dr. ALZ noted sciatic pain with limited 
movement, but in no way indicated the pain was a limiting factor 
in that motion.  No doctor noted fatigue or incoordination; Dr. 
ALZ noted some muscular weakness, but this improved with 
treatment.  Any affect from the DeLuca factors was very slight, 
or of such short duration, as with Dr. ALZ's assessment, that it 
cannot be said to have imposed any additional chronic functional 
impairment.  There is no evidence of regular flare-ups or 
exacerbations; the impairment level of motion noted by Dr. ALZ 
was an acute, fleeting episode.  The overall disability picture 
presented is best reflected by a finding of no greater than 
moderate impairment of motion of the lumbar spine.

Assignment of an increased evaluation under Code 5293 
necessitates a finding of severe or pronounced disease.  The 
medical evidence and competent lay evidence from the Veteran 
reveal that prior to October 13, 1988, there were recurring 
attacks of neurological symptoms, to include pain, sciatic 
radiation, muscle spasm, and impaired deep tendon reflexes.  The 
symptoms and attacks were not, however, persistent.  Treating 
doctors noted, and recent reviewing doctors corroborated, long 
periods where the Veteran was symptom free.  He has also reported 
this on several occasions, describing his problems as on and off.  
Further, treatment records and the Veteran's own statements 
demonstrate that treatment with medications was generally very 
effective over this period.  Relief from low back symptomatology 
was in no way shown to be intermittent; it was the symptoms which 
were intermittent.  Clearly, the Veteran did experience periods 
of exacerbated symptoms, as in 1982; however, these periods are 
the exception, not the rule, prior to October 1988.  The Board 
notes that Dr. PCO reports "frequent episodes" of disabling 
pain between 1977 and 1982, but finds the statement not credible 
as it is not supported by the evidence.  No documentary source 
for the observation is provided, no other doctor (including 
doctors treating the Veteran during or in close proximity to that 
time) reports such, and the Veteran himself has repeatedly 
contradicted the allegation in describing the severity of his low 
back disability over time.  The presence or absence of an actual 
herniation of the disc at L4-L5 is irrelevant, as it is the 
symptoms manifested as a result of herniation or bulging which 
form the basis of the evaluation, not the diagnosis itself.  In 
light of the extended periods of relief from all or almost all 
low back symptoms during this evaluation stage, the overall 
disability picture presented is best described as moderate.

Under Code 5295, severe impairment due to lumbar strain must be 
shown, as manifested by listing of the spine to one side, 
positive Goldthwaite's sign, marked limitation of flexion, loss 
of lateral motion with arthritic changes, narrowing of joint 
spaces, or general abnormal mobility with forced motion with some 
of these manifestations.  The medical evidence prior to October 
1988 does not include any x-rays or other radiographic studies 
showing arthritis changes or joint space narrowing.  There are 
numerous clinical findings suggestive of the presence of these 
conditions, such as the testing by Dr. ALZ indicating disc 
involvement, but in June 1984, a VA x-ray was negative.  The 
"suggestive" clinical findings are far outweighed by the x-ray 
film evidence contradicting the suggestion.  

Further, even if it accepted that the normal June 1984 x-ray was 
an aberration and the changes first clearly identified in October 
1988 must have been present from an earlier date, the described 
symptoms do not rise to the level of severe.  There is no marked 
limitation of flexion or listing of the spine.  The criteria 
distinguish between loss of all lateral motion (severe) and loss 
of lateral motion to only one side.  The evidence here shows that 
all lateral impairment affects only the right side; the left side 
retains full motion.  The overall disability picture presented is 
best described as moderate, as it is clearly not severe.

Extraschedular consideration under 38 C.F.R. § 3.321(b) is not 
discussed, as that matter is contemplated in the remanded issue 
of February 2009, and it remains currently pending before the RO.

The preponderance of the evidence is against the Veteran's claim; 
there is no doubt to be resolved; an evaluation in excess of 20 
percent for degenerative disc disease at L4-L5 with radiculopathy 
is not warranted prior to October 13, 1988.

B.  Entitlement to an evaluation in excess of 40 percent prior to 
January 25, 1994

As was discussed above, the opinion of Dr. PCO is not probative 
and is entitled to no weight or consideration.  A medical opinion 
must contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the period prior to January 25, 1994, a 40 percent evaluation 
is currently assigned.  This is the maximum schedular evaluation 
under Codes 5292 and 5295.  Accordingly, the discussion need only 
consider schedular evaluation under Code 5293.

An increased 60 percent evaluation is assigned for pronounced 
disc disease, with persistent symptoms of sciatic neuropathy.  
Relief is intermittent and slight.  The competent evidence of 
record, both medical and lay, does show that the Veteran's low 
back disability did undergo an increase in severity in October 
1988.  However, the evidence between that date and January 1994 
does not show that the level of impairment is greater than 
severe.  

The Veteran alleges, as described by Dr. PCO, frequent episodes 
of recurrent severe low back pain with spasm and radiation to the 
right leg."  She states that such required over the counter 
medication and self-prescribed bed rest.  However, during the 
1997 RO hearing the Veteran reported that, from 1984 on, 
medications were very effective in providing relief.  He 
specifically stated that for a couple of years (1990 and 1991) he 
had no serious problems.  He did indicate he would lay down for a 
few days.  In evaluations for his worker's compensation claim 
following the 1994 injury, the Veteran repeatedly stated he had 
no back problems prior to January 1994, or he indicated they were 
very minor.  

While symptoms of sciatic neuropathy were most definitely present 
prior to January 1994, and they occurred with greater frequency 
and severity than they had prior to October 1988, the evidence of 
record simply does not support a finding that they were 
"persistent" as required by the criteria.  The Veteran, by his 
own admission and as reflected in sporadic treatment records, 
experienced rather extended periods of relief from the worst of 
his problems. He did not require or seek formal treatment during 
the period in question.  A period with no treatment for or 
complaint of a disability weighs against the claim.  Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  He was able to gain relief 
relatively easily, and effectively.  The overall disability 
picture presented by diagnosed disc disease prior to January 1994 
is best described as severe, not pronounced.  

Extraschedular consideration under 38 C.F.R. § 3.321(b) is not 
discussed, as that matter is contemplated in the remanded issue 
of February 2009, and it remains currently pending before the RO.

The preponderance of the evidence is against the Veteran's claim; 
there is no doubt to be resolved; an evaluation in excess of 40 
percent for degenerative disc disease at L4-L5 with radiculopathy 
is not warranted prior to January 25, 1994..


ORDER

An initial evaluation in excess of 20 percent for degenerative 
disc disease at L4-L5 with radiculopathy, prior to October 13, 
1988, is denied.

An initial evaluation in excess of 40 percent for degenerative 
disc disease at L4-L5 with radiculopathy, prior to January 25, 
1994, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


